PUBLISHED


UNITED STATES COURT OF APPEALS
              FOR THE FOURTH CIRCUIT


JONATHAN BLITZ and MARLA                 
TUCHINSKY, individually and as
legal guardians of EB, their minor
child,
                Plaintiffs-Appellants,
                  v.
JANET NAPOLITANO, in her official           No. 11-2283
capacity as Secretary of Homeland
Security; JOHN S. PISTOLE, in his
official capacity as the
Administrator of the
Transportation Security
Administration,
              Defendants-Appellees.
                                         
       Appeal from the United States District Court
 for the Middle District of North Carolina, at Greensboro.
          William L. Osteen, Jr., District Judge.
               (1:10-cv-00930-WO-WWD)

                  Argued: October 25, 2012

                Decided: November 30, 2012

 Before KING and FLOYD, Circuit Judges, and R. Bryan
        HARWELL, United States District Judge
           for the District of South Carolina,
                 sitting by designation.
2                        BLITZ v. NAPOLITANO
Affirmed by published opinion. Judge King wrote the opin-
ion, in which Judge Floyd and Judge Harwell joined.


                              COUNSEL

ARGUED: Jonathan Blitz, Durham, North Carolina, for
Appellants. Sydney A.R. Foster, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Appel-
lees. ON BRIEF: Stuart F. Delery, Acting Assistant Attorney
General, Mark B. Stern, Sharon Swingle, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C.; Ripley
Eagles Rand, United States Attorney, Greensboro, North Car-
olina, for Appellees.


                              OPINION

KING, Circuit Judge:

   Jonathan Blitz, his wife Marla Tuchinsky, and their minor
child EB (collectively, the "Plaintiffs") appeal from the dis-
trict court’s dismissal of their Complaint for declaratory and
injunctive relief. In December 2010, the Plaintiffs initiated
this proceeding in the Middle District of North Carolina
against Janet Napolitano, as Secretary of Homeland Security,
and John Pistole, as Administrator of the Transportation
Security Administration (together, the "Defendants"), chal-
lenging the use of advanced imaging technology ("AIT")
scanners and invasive pat-downs at airport screening check-
points in the United States. On September 12, 2011, the
Defendants secured dismissal of the Complaint under Federal
Rule of Civil Procedure 12(b)(1), for lack of subject matter
jurisdiction in the district court. See Blitz v. Napolitano, No.
1:10-cv-00930 (M.D.N.C. Sept. 12, 2011) (the "Dismissal
Order").1 As the district court recognized, § 46110 of Title 49
    1
    The Dismissal Order is found at J.A. 117-19. (Citations herein to "J.A.
____" refer to the contents of the Joint Appendix filed by the parties in
this appeal.)
                            BLITZ v. NAPOLITANO                                3
vests exclusive jurisdiction in an appropriate court of appeals
with respect to a challenge to an order issued by the Adminis-
trator of the Transportation Security Administration (the
"TSA").

   On appeal, the Plaintiffs maintain that the district court
erred in so ruling because the TSA’s standard operating pro-
cedures for checkpoint screening (the "Checkpoint Screening
SOP") — which includes AIT scanners and passenger pat-
downs — does not constitute an "order" under 49 U.S.C.
§ 46110. Alternatively, the Plaintiffs say, § 46110’s conferral
of exclusive jurisdiction in a court of appeals deprives them
of due process and contravenes the separation of powers
rooted in the Constitution. As explained below, we reject the
Plaintiffs’ contentions and affirm.

                                        I.

                                       A.

   The federal statutes relating to transportation and aviation
are codified in Title 49 of the United States Code. The provi-
sion at issue in this appeal is found at 49 U.S.C. § 46110,
which, for our purposes, has two aspects: (1) it authorizes the
filing, in an appropriate court of appeals, of a petition for
review of an order issued by the TSA Administrator; and (2)
it specifies that the court of appeals will possess exclusive
jurisdiction to review the petition.2 With this statutory predi-
  2
   Section 46110 of Title 49 provides, in pertinent part, as follows:
      (a) Filing and venue. . . . [A] person disclosing a substantial inter-
      est in an order issued by the [TSA Administrator] in whole or in
      part under [a specified statute] may apply for review of the order
      by filing a petition for review in the [court of appeals for the D.C.
      Circuit] or in the court of appeals . . . for the circuit in which the
      person resides or has its principal place of business. . . .
      ....
4                         BLITZ v. NAPOLITANO
cate in mind, we turn to the pertinent factual and procedural
background of these proceedings.

                                     B.

   Following the events of September 11, 2001, the TSA was
created by statute and vested with the primary responsibility
for day-to-day security of air passenger traffic in this country.
The TSA commenced its testing and evaluation of AIT scan-
ners in 2007, and, in 2009, Congress appropriated funds for
the TSA’s procurement and installation of such scanners and
other explosives detection systems. On January 7, 2010, in
response to an attempted Christmas Day bombing in Detroit,
the President directed the Department of Homeland Security,
as the TSA’s parent agency, to aggressively pursue the use of
enhanced screening technology in aviation. To date, the TSA
has approved two types of AIT scanners for operational use
at airports: one utilizes backscatter x-ray technology; the other
uses millimeter-length radio waves. Such modern technolo-
gies are able to detect anomalies underneath an air passen-
ger’s clothing, including small threat items and non-metallic
explosive devices such as those concealed on the Christmas
Day bomber. A passenger opting out of an AIT scan is sub-
jected to a pat-down.

   According to the declaration of TSA Administrator Pistole
(the "Declaration"), see J.A. 46-68, the TSA has adopted the
Checkpoint Screening SOP for use at all airports, but the
details of those procedures have not been revealed publicly.3
The Declaration explained that,

    (c) Authority of court. . . . [T]he court has exclusive jurisdiction
    to affirm, amend, modify, or set aside any part of the order and
    may order the [TSA Administrator] to conduct further proceed-
    ings. . . .
49 U.S.C. § 46110(a), (c).
   3
     After submitting the Declaration in opposition to the Plaintiffs’ request
for interim injunctive relief, the Defendants relied on it in support of their
                          BLITZ v. NAPOLITANO                              5
     in January 2010, the TSA determined that AIT
     should be deployed as part of its primary screening
     program. This decision is reflected in TSA’s Stan-
     dard Operating Procedures (SOP) for checkpoint
     screening, which was most recently revised on Sep-
     tember 17, 2010, and implemented on October 29,
     2010. Although the Checkpoint Screening SOP is
     not public, it sets forth the mandatory procedures
     that . . . passengers must follow in order for a pas-
     senger to enter the sterile area of the airport. I
     approve[d] the SOP prior to its issuance and the SOP
     constitutes TSA’s final agency decision requiring the
     use of AIT machines and implementing their use as
     a part of TSA’s standard security screening proce-
     dures.

Id. 53-54. The Declaration further explained that a passenger
choosing to opt out of an AIT scan will undergo a pat-down,
and the Checkpoint Screening SOP mandates how such a pat-
down is conducted.4 The Checkpoint Screening SOP was not
filed with the Declaration because, as Pistole averred therein,
the specifics of the procedures constitute sensitive security
information. See 49 U.S.C. § 114(r).5

Rule 12(b)(1) dismissal motion. See Velasco v. Gov’t of Indonesia, 370
F.3d 392, 398 (4th Cir. 2004) ("[W]hen a defendant challenges subject
matter jurisdiction via a Rule 12(b)(1) motion to dismiss, the district court
may regard the pleadings as mere evidence on the issue and may consider
evidence outside the pleadings . . . .").
   4
     The Declaration specified that the device utilized in the Christmas Day
bombing attempt near Detroit was hidden on a sensitive part of the terror-
ist’s body. Partially in response to that incident, the standard TSA pat-
down was modified to include an inspection of the passenger’s upper thigh
and groin area. Although earlier pat-down procedures had used only the
back of the hand, a TSA officer conducting the new pat-down is entitled
to use the front of the hand in certain circumstances.
   5
     Pursuant to 49 U.S.C. § 114(r), the TSA Administrator is obliged to
"prescribe regulations prohibiting the disclosure of information obtained
6                         BLITZ v. NAPOLITANO
   The Plaintiffs’ two-count Complaint of December 3, 2010,
alleges that the TSA’s use of AIT scanners and invasive pat-
downs is unconstitutional. According to the Complaint, Plain-
tiff Tuchinsky has opted out of AIT screenings on two occa-
sions at Raleigh-Durham International Airport; on each of
those occasions, she was subjected to a pat-down that was
highly invasive and humiliating. The Complaint further
alleges that AIT scanners emit radiation that damages human
DNA and other cell components; that the invasive pat-downs
and AIT scanner emissions are especially harmful to children;
and that the Plaintiffs will suffer irreparable harm if they are
subjected to AIT screenings or pat-downs prior to travelling
by air. Finally, the Complaint asserts that AIT scanners pro-
duce a near photographic quality image of a passenger’s
naked body, and that the Defendants have misrepresented the
health risks posed by AIT scanners as well as the storage and
data transfer capabilities thereof.

   The Complaint seeks a declaration from the district court
that the TSA’s use of AIT scanners and invasive pat-downs
violates the Fourth Amendment. The Complaint also requests
injunctive relief barring the Defendants from subjecting the
Plaintiffs to either AIT screenings or invasive pat-downs
unless and until they are permitted to challenge the constitu-
tionality of those practices.

or developed in carrying out security . . . under chapter 449 of [Title 49]."
Chapter 449 of Title 49 contains, inter alia, the requirement that the TSA
"provide for the screening of all passengers and property . . . that will be
carried aboard a passenger aircraft." 49 U.S.C. § 44901(a). The pertinent
regulations deem the following to be sensitive security information that
may not be publicly released: TSA security directives or orders; the identi-
ties of individuals on no-fly and selectee lists; and "[s]ecurity screening
information," including "[a]ny procedures, . . . instructions, and imple-
menting guidance pertaining thereto, for screening of persons . . . that is
conducted by the Federal government or any other authorized person."
See, e.g., 49 C.F.R. §§ 15.5(b), 15.9, 1520.5(b), 1520.9.
                      BLITZ v. NAPOLITANO                      7
                               C.

   On February 7, 2011, the Defendants moved to dismiss the
Complaint pursuant to Rule 12(b)(1), maintaining that the
court lacked subject matter jurisdiction. The motion asserted
that the Checkpoint Screening SOP constitutes an "order"
issued by the TSA Administrator under 49 U.S.C. § 46110,
and that a challenge to the order can be pursued only in an
appropriate court of appeals. The Defendants relied on Pis-
tole’s Declaration in support of their motion, but also offered
to provide the Checkpoint Screening SOP to the district court
for in camera review.

   On September 8, 2011, at the conclusion of a hearing on
the Rule 12(b)(1) motion, and without having reviewed the
Checkpoint Screening SOP, the district court announced that
it would grant the Defendants’ dismissal request. Noting that
its ruling was without prejudice to the Plaintiffs, the court
observed that, "therefore, Mr. Blitz, I don’t believe you’ll be
in any way barred from, refiling, — whether you choose to
appeal my ruling or refile in the Circuit Court, I think you
would be free to do that." J.A. 114. Four days thereafter, the
court entered its Dismissal Order, expressly adopting the rea-
soning of the district court for the District of Columbia in its
dismissal of a similar case. See Durso v. Napolitano, 795 F.
Supp. 2d 63 (D.D.C. 2011) (granting Rule 12(b)(1) motion
and dismissing, on basis of 49 U.S.C. § 46110, air passengers’
challenge to TSA’s implementation of AIT scanners and pat-
downs), aff’d sub nom. Roberts v. Napolitano, 463 F. App’x
4 (D.C. Cir. 2012). The Plaintiffs have noticed a timely appeal
of the judgment of dismissal, asserting appellate jurisdiction
under 28 U.S.C. § 1291.

                               II.

   Because the Complaint was dismissed without prejudice,
we first assess the question of appellate jurisdiction. As a gen-
eral proposition, a dismissal without prejudice by a district
8                     BLITZ v. NAPOLITANO
court is not an appealable order under 28 U.S.C. § 1291 if
"the plaintiff could save his action merely by amending his
complaint." Domino Sugar Corp. v. Sugar Workers Local
Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993). The sig-
nificance of the Domino Sugar principle is that we must
"evaluate the particular grounds for dismissal . . . before either
permitting or prohibiting appeals from dismissals without
prejudice." GO Computer, Inc. v. Microsoft Corp., 508 F.3d
170, 176 (4th Cir. 2007) (internal quotation marks omitted).
As Judge Wilkinson has explained, "‘[t]he test for finality is
not whether the suit is dismissed with prejudice or without
prejudice. . . . The test is whether the district court has fin-
ished with the case.’" Id. (quoting Hill v. Potter, 352 F.3d
1142, 1144 (7th Cir. 2003)).

   We are satisfied that, in this situation, the Dismissal Order
qualifies as a final decision properly appealable under 28
U.S.C. § 1291. As explained heretofore, the district court con-
cluded that the exclusive jurisdiction provision in 49 U.S.C.
§ 46110 required dismissal for lack of subject matter jurisdic-
tion. And it is apparent that the court dismissed the Complaint
without prejudice in order to permit the Plaintiffs, if they
choose, to pursue relief by way of a petition for review in an
appropriate court of appeals. Put simply, the filing of an
amended complaint could not have solved the Plaintiffs’ juris-
dictional problem in the district court. In these circumstances,
we possess appellate jurisdiction under § 1291 to review the
propriety of the Dismissal Order.

                               III.

  We thus turn to the merits of the Dismissal Order, which
we assess de novo. See Velasco v. Gov’t of Indonesia, 370
F.3d 392, 398 (4th Cir. 2004). In their opening brief, the
Plaintiffs identify three issues for resolution:

    •   "A secret agency order, affecting fundamental
        rights promulgated unilaterally and internally,
                      BLITZ v. NAPOLITANO                       9
        with no indicia of an administrative record, sub-
        ject only to deferential review in the Circuit
        Courts is inconsistent with due process and sepa-
        ration of powers";

    •   "The [Checkpoint Screening] SOP is not a ‘final
        order’ under 49 U.S.C. § 46110"; and

    •   "The District Court erred in making a dispositive
        decision in applying the jurisdictional limitation
        in 49 U.S.C. § 46110, by finding a document [the
        Checkpoint Screening SOP] to be a ‘final order’
        subject to the exclusive jurisdiction of the Court
        of Appeals without first reviewing the actual doc-
        ument."

See Br. of Appellants 7-8. Because the Plaintiffs’ second and
third issues are nonconstitutional in nature, we evaluate them
before turning to the Plaintiffs’ first, constitutional issue. See
Ashwander v. Tenn. Valley Auth., 297 U.S. 288, 347 (1936)
(Brandeis, J., concurring) ("It is not the habit of the court to
decide questions of a constitutional nature unless absolutely
necessary to a decision of the case." (internal quotation marks
omitted)).

                               A.

                                1.

   We initially address whether the district court erred by
applying 49 U.S.C. § 46110 to the Checkpoint Screening SOP
without reviewing the written procedures themselves. To
establish error, the Plaintiffs rely on Kerns v. United States,
585 F.3d 187 (4th Cir. 2009). Unfortunately for the Plaintiffs,
Kerns simply recognized that when "jurisdictional facts are
inextricably intertwined with those [facts] central to the mer-
its, the [district] court should resolve the relevant factual dis-
putes only after appropriate discovery." Id. at 193. The
10                      BLITZ v. NAPOLITANO
controlling jurisdictional fact in Kerns — whether an
employee was acting within the scope of her employment for
purposes of the Federal Tort Claims Act — has no analog in
this proceeding. That is, the issue of whether the Checkpoint
Screening SOP constitutes an order under § 46110 is purely
a legal question that can be readily resolved in the absence of
discovery.

   The Plaintiffs persist, however, that Judge Ervin’s decision
in City of Alexandria v. Helms, 728 F.2d 643 (4th Cir. 1984),
supports the proposition that the record below was insufficient
to support the district court’s conclusion that the Checkpoint
Screening SOP is a § 46110 order. Applying the statutory pre-
decessor of § 46110 to an order of the Federal Aviation
Administration (the "FAA") relating to aircraft flight patterns
at Washington National Airport, City of Alexandria explained
that the FAA’s order would be subject to review in a court of
appeals if, inter alia, it were "capable of review on the basis
of an administrative record". Id. at 646.6

   The Defendants did not file an administrative record in the
district court. They have, however, advised us that the TSA
produced an extensive administrative record in a similar D.C.
Circuit case, Electronic Privacy Information Center v. United
States Department of Homeland Security, 653 F.3d 1 (D.C.
Cir. 2011), and represented that the TSA would submit the
relevant administrative record if the Plaintiffs file a petition in
an appropriate court of appeals. In these circumstances, we
have no trouble concluding that the Checkpoint Screening
SOP is "capable of review on the basis of an administrative
record." City of Alexandria, 728 F.2d at 646.
  6
    Our City of Alexandria decision involved application of 49 U.S.C.
§ 1486, the statutory predecessor to § 46110. In 1994, § 1486 was recast
into § 46110, with minor and nonsubstantive modifications. See Act of
July 5, 1994, Pub. L. 103-272, 108 Stat. 745.
                          BLITZ v. NAPOLITANO                            11
                                    2.

   Being satisfied that the record was sufficient to answer the
jurisdictional question in the district court, we turn to the
issue of whether the Checkpoint Screening SOP constitutes an
order subject to 49 U.S.C. § 46110. The Plaintiffs appear to
contend that the application of § 46110 is substantially limited
— that is, it applies only to orders issued by the TSA Admin-
istrator after the completion of adjudicatory proceedings
where affected persons have been accorded an opportunity to
participate.7 None of our sister circuits have adopted such a
narrow view of § 46110, however, and the adoption of the
Plaintiffs’ interpretation would contravene the plain language
of the statute and controlling precedent.

   During the pendency of this appeal, the Supreme Court, in
Elgin v. Department of Treasury, 132 S. Ct. 2126 (2012), ren-
dered a decision that both parties deem relevant to our assess-
ment of the scope of § 46110. The Elgin Court explained that,
"where Congress simply channels judicial review of a consti-
tutional claim to a particular court," the appropriate inquiry is
"whether Congress’ intent to preclude district court jurisdic-
tion [is] fairly discernible in the statutory scheme." Id. at 2132
(internal quotation marks omitted). To determine whether it is
"fairly discernible" that Congress intended to bar the district
court from exercising jurisdiction in this proceeding, Elgin
directs us to examine the text, structure, and purpose of
§ 46110. In so doing, we have no reason to look beyond the
plain text of the statute, in which Congress clearly expressed
its intention that any legal challenge to a § 46110 order,
including a proceeding like the one at bar, be brought in the
first instance in a court of appeals.
  7
    Notably, the Plaintiffs in no way suggest that the TSA’s checkpoint
procedures were not "issued by the [TSA Administrator] in whole or in
part under [a specified statute]," as required by 49 U.S.C. § 46110(a). The
statutes specified in § 46110(a) include 49 U.S.C. § 114(s) (since recast as
§ 114(r)) and § 44901(a). See supra note 5.
12                      BLITZ v. NAPOLITANO
   Our City of Alexandria decision further established that, for
an order to be subject to review in a court of appeals, it must
represent the "final disposition of the matter it addresses." See
728 F.2d at 646. Because the Checkpoint Screening SOP’s
implementation on October 29, 2010, conclusively settled the
agency’s position with respect to the use of AIT scanners and
passenger pat-downs, those procedures represent the TSA’s
final disposition of the matter. Accordingly, we are satisfied
that the district court did not err in ruling that the Checkpoint
Screening SOP constitutes an order of the TSA Administrator
under § 46110.8

                                  B.

   There being no merit in the Plaintiffs’ nonconstitutional
issues, we move on to the question of whether the appellate
review procedures mandated by 49 U.S.C. § 46110 are incon-
sistent with due process and separation of powers. On appeal,
the Plaintiffs focus on the theory that the provision of § 46110
channeling review to the courts of appeals would, for several
reasons, contravene their due process rights. In support of
their theory, the Plaintiffs offer little more than bald assertions
that they cannot be forced to litigate in the first instance in a
court of appeals.

                                  1.

   The Plaintiffs’ due process argument faces numerous insur-
mountable hurdles. Under Article III of the Constitution, the
district courts and the courts of appeals of the United States
constitute those "inferior Courts" which possess only the
jurisdiction granted them by Congress. See U.S. Const. art.
  8
   Two important practical considerations further demonstrate that the
Checkpoint Screening SOP is a "final order" for purposes of judicial
review. Those procedures are in fact now being used by the TSA at air-
ports throughout the United States, and Plaintiff Tuchinsky has been, as
the Complaint alleges, personally subjected to invasive pat-downs.
                      BLITZ v. NAPOLITANO                    13
III, § 1 ("The judicial Power of the United States, shall be
vested in one supreme Court, and in such inferior Courts as
the Congress may from time to time ordain and establish.").
In adopting § 46110, Congress has spoken — plainly and
clearly — that a court of appeals is to hear, in the first
instance, a challenge to an order of the TSA Administrator.
Indeed, we have no authority or power to decide otherwise.
See Cary v. Curtis, 44 U.S. 236, 245 (1845) (observing that
Congress "possess[es] the sole power of creating the [inferior]
tribunals . . . and of investing them with jurisdiction either
limited, concurrent, or exclusive, and of withholding jurisdic-
tion from them in the exact degrees and character which to
Congress may seem proper for the public good").

   Tellingly, the Plaintiffs have presented us with no judicial
authority for the proposition that § 46110 — or any provision
channeling review to a particular court — contravenes the
Constitution. Indeed, we have consistently affirmed the pro-
priety of such statutes where statutory and constitutional
claims can be meaningfully addressed in the courts of appeals.
See Nat’l Taxpayers Union v. U.S. Soc. Sec. Admin., 376 F.3d
239, 243-44 (4th Cir. 2004); GTE South, Inc. v. Morrison, 199
F.3d 733, 742-43 (4th Cir. 1999); Virginia v. United States,
74 F.3d 517 (4th Cir. 1996). In Virginia v. United States,
Judge Michael specifically rejected Virginia’s contention that
the Commonwealth could not receive "‘meaningful judicial
review’ [in a court of appeals] unless it [could] develop a fac-
tual record in the district court." 74 F.3d at 524 (quoting
McNary v. Haitian Refugee Ctr., Inc., 498 U.S. 479, 496
(1991)). As Judge Michael explained, meaningful review is
available in a court of appeals because, inter alia, "the [stat-
ute] permits us to remand . . . for the development of what-
ever record we need to decide the issues before us on direct
review." Id. at 525. Consistent with that view, the Seventh
Circuit has rejected the argument that factual development in
a district court is a necessary aspect of achieving meaningful
appellate review. See St. John’s United Church of Christ v.
City of Chicago, 502 F.3d 616, 628-29 (7th Cir. 2007) (con-
14                    BLITZ v. NAPOLITANO
cluding that courts of appeals have exclusive jurisdiction
under § 46110, along with various options, including remand,
for dealing with inadequate administrative records).

    Like our application of the Clean Air Act’s exclusive juris-
diction provision at issue in Virginia v. United States, we
would, in reviewing a § 46110 petition, have ample authority
to remand if the agency record is found inadequate. See 49
U.S.C. § 46110(c) (authorizing court of appeals to order TSA
Administrator to conduct further proceedings); Fla. Power &
Light Co. v. Lorion, 470 U.S. 729, 744 (1985) ("[I]f the
reviewing court simply cannot evaluate the challenged agency
action on the basis of the record before it, the proper course
. . . is to remand to the agency for additional investigation or
explanation."). At least two of our sister circuits have also
concluded that § 46110 does not impair any due process rights
of litigants. Those rulings were largely predicated on the
proposition that a court of appeals possesses statutory author-
ity to secure any essential or helpful supplementation of the
record. See Corbett v. United States, 458 F. App’x 866 (11th
Cir. 2012) (concluding that TSA’s Checkpoint Screening SOP
constitutes order under § 46110 and that exclusive jurisdiction
in court of appeals does not contravene due process); Roberts
v. Napolitano, 463 F. App’x 4 (D.C. Cir. 2012) (accordant
ruling in consolidated appeals that included Durso v. Napoli-
tano, 795 F. Supp. 2d 63 (D.D.C. 2011)). The First Circuit,
facing a similar challenge to TSA’s checkpoint procedures,
has directed the filing of an administrative record and noted
its willingness to contemplate a transfer of the district court
proceeding to the court of appeals. See Redfern v. Napolitano,
No. 11-1805 (1st Cir. May 2, 2012) (unpublished interim
order).

   There is nothing unique in Congress’s adoption of § 46110,
thereby vesting judicial review of orders of the TSA Adminis-
trator in an appropriate courts of appeals. Indeed, agency
decisions are commonly subject to such jurisdiction-
channeling provisions, and final agency actions are generally
                          BLITZ v. NAPOLITANO                             15
reviewed in the courts of appeals. See, e.g., 28 U.S.C. § 2342
(vesting exclusive jurisdiction in courts of appeals to review
orders of various federal agencies); see also 16 Charles Alan
Wright et al., Federal Practice and Procedure § 3940 (2d ed.
1996) (explaining history of appellate review of administra-
tive agencies).

   In seeking to rally support for their due process theory, the
Plaintiffs invoke the Supreme Court’s rulings in McNary v.
Haitian Refugee Center, Inc., 498 U.S. 479 (1991), and Reno
v. Catholic Social Services, Inc., 509 U.S. 43 (1993). Neither
of those decisions is helpful to the Plaintiffs. Each case
involved a challenge to the constitutionality of procedures
adopted by the Immigration and Naturalization Service in
administering a legalization program, and each related to a
judicial review provision very different from 49 U.S.C.
§ 46110. The Court construed each review provision to permit
the plaintiffs to bring their challenge in the district court,
partly in order to avoid an interpretation that would amount
to "‘the practical equivalent of a total denial of judicial review
of generic constitutional and statutory claims.’" Reno, 509
U.S. at 64 (quoting McNary, 498 U.S. at 497). By contrast, as
we have already discussed at length, § 46110 does not deprive
the Plaintiffs of meaningful judicial review. See Elgin, 132 S.
Ct. at 2139 n.11 (distinguishing McNary).9
  9
    In their reply brief, the Plaintiffs invoke Thunder Basin Coal Co. v.
Reich, 510 U.S. 200 (1994). In that decision, which provided support for
Judge Michael’s opinion in Virginia v. United States, the Supreme Court
explained that it "has upheld district court jurisdiction over claims consid-
ered wholly collateral to a statute’s review provisions and outside the
agency’s expertise, . . . particularly where a finding of preclusion could
foreclose all meaningful judicial review." Id. at 212-13 (citations and
internal quotation marks omitted). Having already concluded that § 46110
does not foreclose meaningful judicial review, Thunder Basin moves us
only to recognize that the Checkpoint Screening SOP falls squarely within
the expertise of the TSA.
16                    BLITZ v. NAPOLITANO
                               2.

   The Plaintiffs make three other assertions relevant to their
due process claim. First, they argue that § 46110(a)’s require-
ment that a petition for review be filed "not later than 60 days
after the order is issued," absent "reasonable grounds" for a
later filing, denies them due process. Relying on precedent
from the D.C. Circuit, the district court in Durso v. Napoli-
tano concluded that a TSA order has been "issued" only when
it is "made public" and that, "if an order is kept secret, the
sixty-day window period will be tolled until plaintiffs receive
some notice of the order’s contents or effect." See 795 F.
Supp. 2d at 69 (citing Avia Dynamics, Inc. v. FAA, 641 F.3d
515 (D.C. Cir. 2011)). In a proper proceeding — that is, if a
petition for review is properly filed in an appropriate court of
appeals — the Plaintiffs might well advance such a tolling
argument.

   Second, the Plaintiffs assert that the objection aspect of
§ 46110(d) contravenes their due process rights. Pursuant to
§ 46110(d), a court of appeals may consider an objection
"only if the objection was made" in proceedings before the
TSA Administrator, unless there was a "reasonable ground"
for not making it. Again, in a proper proceeding in a court of
appeals, the Plaintiffs could contend that their absence from
the agency’s decision-making process constitutes a "reason-
able ground" for the lack of an objection. See Elec. Privacy
Info. Ctr. v. U.S. Dep’t of Homeland Sec., 653 F.3d 1, 8 (D.C.
Cir. 2011) (rejecting the TSA’s assertion that § 46110(d)
barred a challenge to AIT because the statute presupposes "an
agency ‘proceeding’ where the party could advance its argu-
ment in the first instance").

   Third, the Plaintiffs insist that application of the "substan-
tial evidence" standard of review in a court of appeals pro-
ceeding will render their challenge constitutionally inadequate
and offend due process. This contention is also premature. We
observe that in rejecting a challenge to AIT scanners in a
                            BLITZ v. NAPOLITANO                               17
§ 46110 petition for review, the D.C. Circuit discussed Fourth
Amendment precedent and did not rely on the substantial evi-
dence standard. See Elec. Privacy Info. Ctr., 653 F.3d at 10-
11. In any event, we will not speculate on how a court of
appeals should address the substantial evidence standard of
review in a § 46110 proceeding. In this appeal, we are only
called upon to review the district court’s ruling that § 46110
deprived it of subject matter jurisdiction. And, in these cir-
cumstances, we are satisfied that the district court was correct
in its judgment.10

                                      IV.

   Pursuant to the foregoing, the judgment of the district court
is affirmed.

                                                                 AFFIRMED




  10
    Finally, in their quest for initial judicial review in the district court, the
Plaintiffs maintain that the separation of powers concept rooted in our
Constitution is offended by the jurisdiction-channeling provision of
§ 46110. They specifically invoke Chief Justice Marshall’s admonition
that "[t]he very essence of civil liberty certainly consists in the right of
every individual to claim the protection of the laws, whenever he receives
an injury." Marbury v. Madison, 5 U.S. (1 Cranch) 137, 163 (1803). While
eloquent in the extreme, that observation of The Great Chief Justice sim-
ply has no relevance here.